Case: 20-30716          Document: 00516360498              Page: 1      Date Filed: 06/16/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                      United States Court of Appeals
                                                                                               Fifth Circuit

                                                                                             FILED
                                                                                          June 16, 2022
                                          No. 20-30716                                    Lyle W. Cayce
                                                                                               Clerk

   Benjamin Fox, individually ; on behalf of minor
   children E F ; N F; Holly Fox, individually ; on behalf
   of minor children E F ; N F,

                                                                      Plaintiffs—Appellees,

                                              versus

   Nu Line Transport, L.L.C.,

                                                                    Defendant—Appellant.


                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                USDC No. 2:18-CV-502


   Before Dennis and Engelhardt, Circuit Judges, and Hicks, Chief
   District Judge.*
   Per Curiam:
          This interlocutory appeal presents a single question: as a matter of
   Louisiana law, can a plaintiff maintain both (1) a cause of action against an
   employee for negligence for which the plaintiff seeks to hold the employer
   vicariously liable by alleging that the employee was acting in the course and


          *
              Chief Judge of the Western District of Louisiana, sitting by designation.
Case: 20-30716        Document: 00516360498              Page: 2       Date Filed: 06/16/2022




                                          No. 20-30716


   scope of his employment, and (2) a cause of action directly against the
   employer for negligent hiring, training, or supervision, (3) when the
   employer stipulates or admits that the employee was acting within the course
   and scope of his employment at the time of the employee’s alleged
   negligence? No state statute or Louisiana Supreme Court decision answers
   this question. As explained below, we have decided to certify the question to
   the Louisiana Supreme Court.
                                               I.
           During a winter ice storm, Benjamin Fox, a trooper with the Louisiana
   State Police, was responding to a car crash on Interstate 10 in Calcasieu
   Parish.     Simon Brumfield, driving a tractor-trailer owned by Nu Line
   Transport, crashed into the parked vehicle in which Fox was sitting.
   Benjamin Fox and his wife Holly, on behalf of themselves individually and
   their two minor children, filed a lawsuit in state court seeking damages for
   personal injury and loss of consortium. 1 The Foxes alleged that the crash was
   proximately caused by (1) negligence on the part of Brumfield (for which the
   Foxes sought to hold Nu Line vicariously liable), and (2) negligence on the
   part of Nu Line in its hiring, training, and supervision of Brumfield. 2
   Defendants timely removed to federal court.




           1
             In addition to Brumfield and Nu Line, the Foxes also joined as defendants Nu
   Line’s insurer, American Millennium Insurance Company, and their own insurer, Safeco
   Insurance Company of Oregon.
           2
             Specifically, the complaint alleged the following acts of negligence by Nu Line:
   (1) Negligent training of Brumfield on the safe operation of motor vehicles used in his
   employment; (2) negligent hiring; (3) negligent supervision; (4) allowing drivers to operate
   in icy conditions; (5) failure to warn drivers of icy conditions; (6) failure to design and
   enforce a standard operating procedure for driving in icy conditions; and (7) any other
   negligent acts revealed through discovery.




                                                2
Case: 20-30716      Document: 00516360498           Page: 3     Date Filed: 06/16/2022




                                     No. 20-30716


          Nu Line thereafter stipulated, in the form of a written filing with the
   court, that Brumfield was acting in the course and scope of his employment
   with Nu Line at the time of the accident. On the same day, Nu Line moved
   for partial summary judgment seeking dismissal of plaintiffs’ negligent
   hiring, training, and supervision claim. Nu Line, relying on Dennis v. Collins,
   No. 15-2410, 2016 WL 6637973 (W.D. La. Nov. 9, 2016), asserted that, as a
   matter of Louisiana law, a plaintiff cannot maintain both (1) a claim against
   an employee for negligence that occurred in the course and scope of
   employment for which an employer would be vicariously liable under the
   doctrine of respondeat superior, and (2) a direct claim against the employer for
   negligent hiring, training, or supervision, (3) when the employer stipulates or
   admits that the employee was acting in the course and scope of employment
   at the time of the alleged negligence, and therefore is vicariously liable for any
   negligence. The district court initially granted the motion and dismissed the
   direct negligence claims against Nu Line. Fox v. Nu Line Transp. LLC, No.
   2:18-CV-502, 2019 WL 4316955 (W.D. La. Sept. 11, 2019). Subsequently,
   the same district court judge denied a motion raising the same legal
   arguments in another auto accident case, Roe v. Safety National Casualty
   Corporation, No. 2:18-CV-1353, 2020 WL 3477071 (W.D. La. June 25, 2020),
   which prompted the Foxes to move for reconsideration. The district court,
   reversing course, granted the Foxes’ motion, vacated its earlier partial
   judgment, and denied Nu Line’s motion for partial summary judgment. Fox,
   2020 WL 4432869 (W.D. La. July 31, 2020).
          Nu Line then moved for the district court to certify its partial
   judgment for interlocutory appeal to this court under 18 U.S.C. § 1292(b),
   which the Foxes opposed. The district court granted the motion. Fox, 2020
   WL 6155252 (W.D. La. Oct. 20, 2020). Agreeing with Nu Line and the
   district court that the partial judgment “involves a controlling question of
   law as to which there is substantial ground for difference of opinion and that




                                           3
Case: 20-30716      Document: 00516360498           Page: 4    Date Filed: 06/16/2022




                                     No. 20-30716


   an immediate appeal from the order may materially advance the ultimate
   termination of the litigation,” we exercised our discretion to permit the
   appeal. The Foxes then filed a motion in this court, opposed by Nu Line,
   urging that a certified question be submitted to the Louisiana Supreme Court.
   The motion to certify was carried with the case. The motion to certify will
   be GRANTED.
                                          II.
          The main case that Nu Line relies on is Dennis v. Collins. In Dennis,
   the plaintiff alleged (1) negligent driving by a Greyhound bus driver, and
   (2) negligent supervision and training by Greyhound. 2016 WL 6637973, at
   *1. Greyhound stipulated that the driver was acting in the course and scope
   of employment and moved for partial summary judgment on the negligent
   supervision and training claims. Id. The district court granted summary
   judgment in favor of the employer on the negligent supervision and training
   claim. Id. The court reasoned that if the employee was negligent, then
   Greyhound would be vicariously liable, but if the employee was not negligent,
   then no amount of negligence on the part of Greyhound in its supervision and
   training of the employee could be the cause-in-fact or proximate cause of the
   plaintiff’s injury. Id. at *7–8. In so ruling, Dennis relied primarily on a state
   appellate decision reviewing a challenge to jury instructions. Id. at *2–3, 7–8
   (citing Libersat v. J & K Trucking, Inc., 772 So. 2d 173 (La. App. 3rd Cir.
   2000), writ denied, 789 So. 2d 598 (La. 2001)).
          The Foxes contend that Dennis is inconsistent with the Louisiana
   Civil Code’s pure comparative fault system, see La. Civ. Code arts. 2323 &
   2324, and with Louisiana Supreme Court decisions, including Roberts v.
   Benoit, which characterize the negligent hiring, training, and supervision
   theory of liability as “separate and independent” from an employer’s
   vicarious liability for its employees under the doctrine of respondeat superior.




                                          4
Case: 20-30716      Document: 00516360498          Page: 5    Date Filed: 06/16/2022




                                    No. 20-30716


   605 So. 2d 1032, 1036–37 (La. 1991), aff’d on reh’g (1992). In siding with the
   Foxes, the district court in this case followed its earlier decisions in Roe v.
   Safety National Casualty Corporation and Gordon v. Great West Casualty
   Company, No. 2:18-CV-967, 2020 WL 3472634 (W.D. La. June 25, 2020). In
   addition to the Civil Code’s comparative fault articles and Roberts, the Roe
   court also relied on policy considerations, stating that the rule from Dennis
   undermined the “deterrent aims of tort law” by “exclud[ing] evidence . . . of
   [the employer’s] direct negligence” and reasoning that “[w]here an
   employer’s potential fault is merged with that of the employee, the jury might
   not have a true picture of either party’s wrongful acts—which may, in turn,
   magnify the comparative fault of the plaintiff or other individuals.” 2020 WL
   3477071, at *4. District courts that have followed Dennis have referenced
   competing policy interests, including judicial efficiency and the avoidance of
   confusing or prejudicing the jury by introduction of evidence of employer
   negligence. See, e.g., Rivera v. Robinson, No. 18-14005, 2020 WL 5752851, at
   *6 (E.D. La. Sept. 25, 2020); see also Thomas v. Chambers, No. 18-4373, 2019
   WL 1670745, at *7 (E.D. La. Apr. 17, 2019). Roe countered that these same
   policy interests could be served by other means—“through motions for
   summary judgment based on lack of evidence, motions in limine, and jury
   instructions.” 2020 WL 3477071, at *5.
                                         III.
          The Louisiana Supreme Court will consider certified questions from
   federal circuit courts of appeals so long as the question certified is
   “determinative of said cause independently of any other questions involved
   in said case” and “there are no clear controlling precedents in the decisions”
   of the state supreme court. La. Sup. Ct. R. 12(1). Before this court, the
   Foxes filed a motion for certification to the Louisiana Supreme Court. We
   agree that this question should be certified. First, the sole question presented
   for certification is “determinative” of this appeal and can be resolved



                                          5
Case: 20-30716      Document: 00516360498            Page: 6     Date Filed: 06/16/2022




                                      No. 20-30716


   “independently of any other questions[.]” Second, there is no definitive
   Louisiana Supreme Court precedent on this question.                Further, the
   resolution of this question has implications for the competing state policy
   interests underlying Louisiana tort law. Compare Roe, 2020 WL 3477071, at
   *5, with Rivera, 2020 WL 5752851, at *6. Accordingly, the motion to certify
   that was previously carried with the case is now GRANTED.
                                  *        *         *
          TO THE SUPREME COURT OF LOUISIANA AND THE
   HONORABLE JUSTICES THEREOF:
          In accord with Rule XII of the Rules of the Louisiana Supreme Court,
   upon motion of a party it appears to this court that this proceeding involves
   a question or proposition of Louisiana state law that is determinative of said
   cause independently of any other questions involved in said case and that
   there are no clear controlling precedents in the decisions of the Louisiana
   Supreme Court. Therefore, before rendering a decision, this court certifies
   the following question of law to the Louisiana Supreme Court for rendition
   of a judgment or opinion concerning such questions or propositions of
   Louisiana law.
                               a. Style of the Case
          The style of this case is Benjamin Fox, individually; on
   behalf      of    minor      children             EF;   NF;     Holly     Fox,
   individually; on behalf of minor children EF; NF,
   Plaintiffs—Appellees, versus Nu Line Transport, L.L.C.,
   Defendant—Appellant.




                                           6
Case: 20-30716       Document: 00516360498         Page: 7   Date Filed: 06/16/2022




                                    No. 20-30716


                              b. Statement of Facts
          The statement of facts, showing the nature of the cause and the
   circumstances out of which the question or proposition of law arises, is
   provided above.
                               c. Question of Law
          The question that we certify to the Supreme Court of Louisiana is:
          Under Louisiana law, can plaintiffs, Benjamin and Holly Fox,
          individually and on behalf of their minor children EF and NF,
          simultaneously maintain (1) a direct negligence claim against
          Nu Line for negligent hiring, training, and supervision of its
          employee Simon Brumfield and (2) a negligence claim against
          Brumfield for which Nu Line could be held vicariously liable
          under respondeat superior, (3) after Nu Line has stipulated that
          Brumfield was in the course and scope of employment when
          the alleged negligence occurred?
          We disclaim any intent that the Louisiana Supreme Court confine its
   reply to the precise form or scope of the legal question we certify. If the
   Louisiana Supreme Court accepts this certificate, its answer will determine
   the outcome of this appeal. We transfer to the Louisiana Supreme Court the
   record and appellate briefs with our certification.       This panel retains
   cognizance of this appeal pending the Louisiana Supreme Court’s response,
   and this appeal shall return to this panel upon completion of consideration by
   the Louisiana Supreme Court.
          QUESTION CERTIFIED.




                                              A True Copy
                                              Certified Jun 16, 2022


                                              Clerk, U.S. Court of Appeals, Fifth Circuit


                                         7